DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
 
	Other prior art
	US-20150305070 [0057]: simultaneous communication
	US-20150003253 [0041]: steer traffic when overloaded
	US-20140094142 [0002]: offload data to WiFi network if cellular network not available

Response to Arguments
06/24/2021 have been fully considered but they are not persuasive. 
	On p.8-10, applicant argues that feature A, “in case that the identified one mode is a second mode, receiving the service data through both the cellular access network and the non-cellular access network” is not taught by the prior art.  Applicant argues that “streaming service data” is not taught by Yeh or Iimori.  The examiner respectfully disagrees.
	Iimori teaches at [0038] that the mobile terminal “allocates data to the WiFi network and the LTE network and performs wireless communication suing the two networks at the same time.”  This reads upon the above limitation.  The claims remain unpatentable.
On p.10, applicant argues that feature B, “in case that the identified one mode is a third mode and the non-cellular access network is available, receiving the service data through only the non-cellular access network; in case that the non-cellular access network becomes unavailable on the third mode, receiving the service data through only the cellular access network; and in case that the non-cellular access network becomes available again on the third mode, receiving the service data through only the non-cellular access network,” is not taught by Iimori and Yeh.  The examiner respectfully disagrees.
	Yeh at fig.6, 54, [0029, 31, 32] teaches that the UE associates with the strongest WiFi AP.  This anticipates the claim language where the “in case that the identified one mode is a third mode and the non-cellular access network is available, receiving the service data through only the non-cellular access network.”  The limitation says that if WiFi is available then the communicate using WiFi and Yeh teaches exactly that.
	Iimori teaches at [0070] that when the WiFi network becomes unavailable then adapt the allocation to only LTE.  This anticipates the claim language “in case that the non-cellular access network becomes unavailable on the third mode, receiving the service data through only the cellular access network.”  The limitation says that if WiFi is unavailable then switch to LTE and Iimori teaches exactly that.  The claims remain unpatentable.
	Iimori teaches at [0073] when the WiFi network is available then changing the allocation to only WiFi.  This anticipates the claim language “and in case that the non-cellular access network becomes available again on the third mode, receiving the service data through only the non-cellular access network.”  The limitation says that when WiFi is available then switching to WiFi and Iimori teaches exactly that.  The claims remain unpatentable.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US-20130322261) in view of Mueck (US-20150281971), Iimori (US-20150289183).
(fig.4, 32; fig.5, 44; fig.6, 52; [0021, 24, 26]: measure quality of service, signal power, and network conditions from different radio access technologies); identifying one mode of a plurality of modes indicating how to receive service data through the cellular access network and the non-cellular access network (fig.5, fig.6, [0036, 37]: UE may interact with WiFi / cellular RATs); in case that the identified one mode is a first mode, receiving the service data through one of the cellular access network and the non-cellular access network according to the first connection state of the cellular access network and the second connection state of the non-cellular access network (fig.5, 48; fig.6, 54, 56: select one of the BS or AP based on measurements and association rules); … in case that the identified one mode is a third mode and the non-cellular access network is available, receiving the service data through only the non-cellular access network (fig.6, 54, [0029, 31, 32]: associate with strongest WiFi AP).
Yeh may not explicitly teach streaming service data.  However, Mueck teaches streaming service data ([0035]: streaming data for split bearer).
Thus, it would have been obvious to one of ordinary skill in the art to implement streaming data for split bearer, taught by Mueck, into the communication system, taught by Yeh, in order to implement a well-known feature of a pre-defined protocol and to provide FTP, video, audio streams to users. In addition it would have been obvious to combine Mueck and Yeh in a known manner to obtain predictable results as the 
Yeh may not explicitly teach in case that the identified one mode is a second mode, receiving the service data through both the cellular access network and the non-cellular access network; in case that the non-cellular access network becomes unavailable during the receiving of the service data through both the cellular access network and the non-cellular access network on the second mode, receiving remaining data of the service data through only the cellular access network; … ; in case that the non-cellular access network becomes unavailable on the third mode, receiving the service data through only the cellular access network; and in case that the non-cellular access network becomes available again on the third mode, receiving the service data through only the non-cellular access network.  However, Iimori teaches in case that the identified one mode is a second mode, receiving the service data through both the cellular access network and the non-cellular access network ([0038]: UE performs simultaneous communication with WiFi and LTE; [0036, 37, 42, 51]: UE receives data); in case that the non-cellular access network becomes unavailable ([0070]: WiFi unavailable) during the receiving of the service data through both the cellular access network and the non-cellular access network on the second mode ([0038]: simultaneous WiFi and LTE connection), receiving remaining data of the service data through only the cellular access network ([0070]: allocation changed to WiFi:LTE = 0:10 from WiFi:LTE = 7:3 or any other configuration; [0036, 37, 42, 51]: UE receives data); … ; in case that the non-cellular access network becomes unavailable on the third mode, receiving the service data through only the cellular access network ([0070]: WiFi network unavailable then change allocation to only LTE; [0036, 37, 4, 512]: UE receives data); and in case that the non-cellular access network becomes available again on the third mode, receiving the service data through only the non-cellular access network ([0073]: WiFi network available then change allocation to only WiFi, “allocates data which is output from all applications only to the WiFi transceiver and transmits the data to the destination,”  wherein there appears to be a typo where “unavailable” should read “available” and vice versa at [0073]).
Thus, it would have been obvious to one of ordinary skill in the art to implement steering of traffic between LTE and WiFi, taught by Iimori, into the dual connection system , taught by Yeh, in order to provide for redundancy in case of channel conditions and to make efficient usage of available channel resources. In addition it would have been obvious to combine Iimori and Yeh in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Dependent Claims
Claim 2, 3, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US-20130322261) in view of Mueck (US-20150281971), Iimori (US-20150289183).
As to claim 2, 8: Yeh teaches the method of claim 1, 7, wherein in case that the non-cellular access network is not available on the first mode (fig.5, 44, [0027]: unacceptable QoS for WLAN AP), receiving the service data through only the cellular access network (fig.5, 46; fig.6, 56; [0031]: associate with cellular BS).

As to claim 3, 9: Yeh teaches the method of claim 2, 8, wherein in case that the non-cellular access network becomes available again (fig.5, 44, [0027]: acceptable QoS for WLAN AP), receiving the service data through the non-cellular access network (fig.5, 46; fig.6, 54; [0031]: associate with WLAN AP).

Claim 4, 5, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US-20130322261), Mueck (US-20150281971), Iimori (US-20150289183) in view of Okuda (US-20140029527).
As to claim 4, 10: Yeh teaches the method of claim 1, 7.
Yeh may not explicitly teach wherein the receiving of the service data through both the cellular access network and the non-cellular access network comprising: receiving a part of the service data through the non-cellular access network on the second mode comprises; and receiving a remaining part of the service data through the cellular access network.  However, Okeda teaches wherein the receiving of the service data through both the cellular access network and the non-cellular access network on the second mode comprises: receiving a part of the service data through the non-cellular access network (fig.8a, fig.8b, fig.9 [0055, 0059-66]); and receiving a remaining part of the service data through the cellular access network (fig.8a, fig.8b, fig.9 [0055, 0059-66]: video streaming, VOIP through both LTE and WLAN at a certain percentage based on channel conditions).
Thus, it would have been obvious to one of ordinary skill in the art to implement receiving streaming data through both LTE and WLAN, taught by Okeda, into the dual connection system, taught by Yeh, in order to make efficient usage of radio resources and provide streaming video to users. In addition it would have been obvious to combine Yeh and Okeda in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 5, 11: Yeh teaches the method of claim 4, 10.
Yeh may not explicitly teach wherein a division ratio of the part of the service data through the non-cellular access network and the remaining part of the service data through the cellular access network is determined by the first connection state and the second connection state.  However, Okeda teaches wherein a division ratio of the part of the service data through the non-cellular access network and the remaining part of the service data through the cellular access network is determined by the first connection state and the second connection state (fig.8a, fig.8b, fig.9 [0055, 0059-66]: video streaming, VOIP through both LTE and WLAN at a certain percentage based on channel conditions).
Thus, it would have been obvious to one of ordinary skill in the art to implement receiving streaming data through both LTE and WLAN, taught by Okeda, into the dual .

Claim 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US-20130322261), Mueck (US-20150281971), Iimori (US-20150289183) in view of Vikberg (US-20170318501).
As to claim 6, 12: Yeh teaches the method of claim 1, 7, further comprising: in case that the identified one mode is a fourth mode, receiving the service data through only the non-cellular access network (fig.5, 46; fig.6, 54; [0031]: associate with WLAN AP).
Yeh may not explicitly teach and in case that the second connection state is determined to be degraded on the first mode.  However, Vikberg teaches and in case that the second connection state is determined to be degraded on the first mode (either WLAN or LTE) or the fourth mode (only WLAN) ([0119]) (see also 20130232534, [0061]; 20160286483).
Thus, it would have been obvious to one of ordinary skill in the art to implement triggering aggregation, taught by Vikberg, into the aggregation system, taught by Yeh, in order to rectify poor channel conditions. In addition it would have been obvious to combine Vikberg and Yeh in a known manner to obtain predictable results as the 
Yeh may not explicitly teach receiving the service data through both the cellular access network and the non-cellular access network.  However, Okeda teaches receiving the service data through both the cellular access network and the non-cellular access network (fig.8a, fig.8b, fig.9 [0055, 0059-66]: video streaming, VOIP through both LTE and WLAN at a certain percentage based on channel conditions).
Thus, it would have been obvious to one of ordinary skill in the art to implement receiving streaming data through both LTE and WLAN, taught by Okeda, into the dual connection system, taught by Yeh, in order to make efficient usage of radio resources and provide streaming video to users. In addition it would have been obvious to combine Yeh and Okeda in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466